Nebraska Advance Sheets
164	290 NEBRASKA REPORTS



court. Therefore, the court did not err in denying postconvic-
tion relief without considering the claims raised in Thorpe’s
motion in opposition.
                      VI. CONCLUSION
   For the foregoing reasons, we affirm the order of the dis-
trict court which denied Thorpe’s amended motion for post-
conviction relief without an evidentiary hearing.
                                                  Affirmed.



      State   ofNebraska ex rel. Counsel for Discipline
          of the  Nebraska Supreme Court, relator,
               v. David C. Holcomb, respondent.
                               ___ N.W.2d ___

                   Filed February 13, 2015.   No. S-14-692.

  Original action. Judgment of public reprimand.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  P er Curiam.
                      INTRODUCTION
   This case is before the court on the conditional admission
filed by David C. Holcomb, respondent, on November 13,
2014. The court accepts respondent’s conditional admission
and enters an order of public reprimand.
                            FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on October 14, 2008. At all relevant times, he was
engaged in the practice of law in Omaha, Nebraska.
   On July 31, 2014, the Counsel for Discipline of the Nebraska
Supreme Court filed formal charges against respondent. The
formal charges consist of one count against respondent. With
respect to the one count, the formal charges state that on or
about November 6, 2013, respondent posted on a Web site
                  Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. HOLCOMB	165
	                       Cite as 290 Neb. 164

which he owned and controlled that his uncle and his cousin
had committed various crimes and suggested that they should
be prosecuted by the International Criminal Court. The Web
site posting called for readers to report respondent’s uncle and
cousin to the International Criminal Court, and the posting
included respondent’s uncle and cousin’s publicly recorded
address and telephone number. The formal charges state that
“[t]he allegations of criminal conduct by [respondent’s uncle]
and [respondent’s cousin] stated by respondent in his Internet
posting are false and respondent knew they were false when
he posted them, or he posted them in reckless disregard for
the truth.” The formal charges allege that by his actions,
respondent violated his oath of office as an attorney, Neb. Rev.
Stat. § 7-104 (Reissue 2012), and Neb. Ct. R. of Prof. Cond.
§ 3-508.4(a) and (c) (misconduct).
   On November 13, 2014, respondent filed a conditional
admission pursuant to Neb. Ct. R. § 3-313 of the disciplinary
rules, in which he conditionally admitted that he violated his
oath of office as an attorney and conduct rule § 3-508.4(a) and
(c). In the conditional admission, respondent knowingly chose
not to challenge or contest the truth of the matters condition-
ally admitted and waived all proceedings against him in con-
nection therewith in exchange for a public reprimand.
   The proposed conditional admission included a declara-
tion by the Counsel for Discipline, stating that respondent’s
proposed discipline is appropriate and consistent with sanc-
tions imposed in other disciplinary cases with similar acts
of misconduct.

                        ANALYSIS
  Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or
    Nebraska Advance Sheets
166	290 NEBRASKA REPORTS



     part of the Formal Charge pending against him or her
     as determined to be appropriate by the Counsel for
     Discipline or any member appointed to prosecute on
     behalf of the Counsel for Discipline; such conditional
     admission is subject to approval by the Court. The con-
     ditional admission shall include a written statement that
     the Respondent knowingly admits or knowingly does
     not challenge or contest the truth of the matter or mat-
     ters conditionally admitted and waives all proceedings
     against him or her in connection therewith. If a tendered
     conditional admission is not finally approved as above
     provided, it may not be used as evidence against the
     Respondent in any way.
   Pursuant to § 3-313, and given the conditional admis-
sion, we find that respondent knowingly does not challenge
or contest the matters conditionally admitted. We further
determine that by his conduct, respondent violated conduct
rule § 3-508.4(a) and (c) and his oath of office as an attorney
licensed to practice law in the State of Nebraska. Respondent
has waived all additional proceedings against him in connec-
tion herewith. Upon due consideration, the court approves
the conditional admission and enters the orders as indi-
cated below.
                       CONCLUSION
   Respondent is publicly reprimanded. Respondent is directed
to pay costs and expenses in accordance with Neb. Ct. R.
§§ 3-310(P) (rev. 2014) and 3-323(B) within 60 days after
the order imposing costs and expenses, if any, is entered by
the court.
                              Judgment of public reprimand.